TRIEBER, District Judge.
The brief filed by counsel for plaintiffs in error does not contain a specification of errors upon which they rely, as required by rule 24 of this court (188 Fed. xvi, 109 C. C. A. xvi). In City of Lincoln v. Sun Vapor Street Light Co., 59 Fed. 756, 8 C. C. A. 253, decided on January 29, 1894, this court announced that this rule “will be enforced by the court, to the end that the vital issues in the case may be clearly presented.” It has been enforced ever since. Kinser v. United States, 231 Fed. 856, 146 C. C. A. 52, Cooper v. Jewett, 233 Fed. 618, 628, 147 C. C. A. 426. The latest case is City of Goldfield v. Roger, 249 Fed. 39, - C. C. A. -.
The judgment must therefore be, and is, affirmed.